Citation Nr: 1139397	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  03-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, other than hypertension.  

2.  Entitlement to service connection for neuropathy.  

3.  Entitlement to service connection for osteoarthritis of the shoulders, elbows, knees and wrists.  

4.  Entitlement to service connection for a cervical spine disability, claimed a neck disability.  

5.  Entitlement to an evaluation in excess of 10 percent for bilateral defective hearing, from the initial grant of service connection.  

6.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1972 to March 1982, from September 1984 to January 1987, and from September 1990 to June 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision by the RO which in pertinent part addressed a hearing loss claim.  In July 2004, the Board denied the Veteran's claim for an increased rating for bilateral defective hearing, and he appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In August 2005, the Court granted a Joint Motion for Remand and vacated the July 2004 Board decision.  In March 2006, the Board remanded the appeal for additional development, and it was remanded again by the Board in May 2010.   

By rating action in April 2009, the RO denied additional claims raised by the Veteran during the pendency of the appeal, including service connection for osteoarthritis of the shoulders, elbows, wrists, knees, and cervical spine, a heart disorder, (other than hypertension which was denied separately by the Board in July 2010), and neuropathy.  By rating action in May 2009, the RO granted service connection for a back disability and assigned a 10 percent evaluation; effective from December 13, 2004, the date of receipt of claim.  Thereafter, the Veteran expressed dissatisfaction as to both rating decisions and an SOC addressing all of the additional issues was promulgated in January 2010.  The Veteran's attorney subsequently perfected a timely appeal for all of the issues.  

Concerning the claims regarding the shoulders, elbows, knees and wrist, it was originally characterized as a claim for service connection for multiple joint osteoarthritis, without identifying the specific joints involved.  In response to the RO's January 2009 duty to assist letter, the Veteran subsequently identified the relevant joints as the shoulders, elbows, wrists, knees, and cervical spine.  Thereafter, the RO denied service connection, and listed each joint as a separate issue in the statement of the case.  However, given the Veteran does not allege an injury to any specific joint as the basis for his claim, the issues have been consolidated into a single claim - with the exception of the claim for a cervical spine disability, for purposes of clarity and to avoid redundant explanations for each joint.  As the cervical spine disability includes degenerative disc disease, the Board will address this claim as a separate issue.  

The issues of service connection for neuropathy and an increased rating for degenerative disc disease of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  The Veteran did not manifest a cardiovascular disorder in service or within one year following separation from service, and there is no competent evidence that any current heart disease is related to service.  

3.  Osteoarthritis of the shoulders, elbows, wrists, or knees was not shown in service or within one year of discharge from service, and there is no competent evidence that any such disability is related to service.  

4.  A cervical spine disability was not present in service or until many years after discharge from service, and there is no competent evidence that any current cervical spine disability is related to service.  

5.  The Veteran's most significant hearing loss on examination during the pendency of this appeal was manifested by no greater than Level VIII hearing loss in the right ear and Level II hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a heart disorder due to disease or injury which was incurred in or aggravated by service, nor may any current cardiovascular disease be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have osteoarthritis of the shoulders, elbows, wrists or knees due to disease or injury which was incurred in or aggravated by service, nor may any current arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

3.  The Veteran does not have a cervical spine disability due to disease or injury which was incurred in or aggravated by service, nor may any current arthritis of the cervical spine be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

4.  The criteria for an initial evaluation in excess of 10 percent for bilateral defective hearing are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2003 (defective hearing), June 2008 and January, February and March 2009 (osteoarthritis, cervical spine, low back, heart and neuropathy).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, all of the Veteran's available service treatment records and all VA and identified private medical records have been obtained and associated with the claims file.  Concerning his hearing loss, the Veteran was examined by VA at least four times during the pendency of this appeal and testified at a videoconference hearing in February 2004.  Additionally, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claims for a heart disorder, osteoarthritis and a cervical spine disability, the Board concludes that an examination is not needed because there is no credible, competent evidence establishing an in-service event, injury or disease relevant to the claims, including on a presumptive basis, and no credible, competent evidence that any claimed disability may be related to the Veteran's military service.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a cardiovascular disease or arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laman v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

In the instant case, the Veteran has not offered any specific contentions or argument concerning the claims of service connection for a heart disorder, osteoarthritis and a cervical spine disability other than to assert that service connection should be established.  That is, the Veteran does not claim to have suffered any specific injury or received treatment for any shoulder, elbow, wrist, knee, cervical spine or heart problems in service or until many years after discharge from service.  

As an initial matter, the Board notes that not all of the Veteran's service treatment records are available for review.  VA attempted to obtain all of his service treatment records for his three periods of active service and any INACDUTRA/ACDUTRA service records, but has been unable to obtain any treatment records prior to February 1980 or subsequent to May 1991.  The service reports of record include an October 1984 enlistment (second) examination, a December 1988 National Guard Periodic examination, an April 1991 Redeployment examination, a May 1991 separation examination, and numerous outpatient treatment records from 1980 to 1991.  Based on the available service records and the Veteran's specific denial of any heart, neck or joint problems on various service examinations, including at the time of discharge in 1991, and the absence of any signs or symptoms of a heart disorder or arthritic problems until many years after discharge from service, the Board finds that the absence of some of his early service records is not prejudicial to the adjudication of his claim.  

The available service treatment records are silent for any complaints, treatment, abnormalities or diagnosis referable to any shoulder, elbow, wrist, knee, neck or heart problems.  On Reports of Medical History (RMH) for service enlistment in October 1984, and for a National Guard Periodic examination in December 1988, the Veteran specifically denied any swollen or painful joints, arthritis, rheumatism, or bursitis, bone, joint or other deformity, lameness, painful or trick shoulder or elbow, recurrent back pain, trick or locked knee, pain or pressure in his chest, palpitations or pounding heart, heart trouble or murmurs, high or low blood pressure.  On a RMH for Redeployment examination in April 1991, the Veteran reported a history of a head injury, broken ribs and wrist, and swollen and painful joints in an car wreck in January 1989.  

However, no pertinent abnormalities were noted on any of the above examinations or at the time of his service separation examination in May 1991.  At that time, the Veteran's blood pressure was 128/76, and his heart, neck, upper and lower extremities, spine and musculoskeletal systems were normal.  

Similarly, the Veteran made no mention of any heart, neck, shoulder, elbow, wrist, knee or cardiovascular problems on his original claim for VA compensation benefits, received in March 1982, on a claim for VA benefits in January 1988, on VA examinations in September 1991 and April 2003, or until the filing of his current claim in May 2008.  

Other than a history of hypertension, first diagnosed in 1997, the evidentiary record showed no evidence of any heart problems until January 2003, when the Veteran was admitted to a private emergency room for an acute myocardial infarction.  The hospital records showed no prior history of coronary heart disease, congestive heart failure or valvular heart disease.  A cardiac catheterization and angiography at that time revealed extensive triple vessel coronary artery disease (CAD).  

Concerning the Veteran's multiple joint osteoarthritis and cervical spine disability, the evidence shows that in addition to the history the Veteran reported of a head injury, broken wrist and unspecified joint pains and swelling in an automobile accident in 1989, the Veteran suffered a neck and head injury when he fell in January 1997.  A private MRI of the cervical spine and left knee in April 1997, revealed bulging discs at C5-6 and C6-7 and a normal left knee.  When seen by VA in June 1997, the Veteran reported that he also injured his shoulders when he fell in January 1997.  The record also shows that the Veteran reported a history of rheumatoid arthritis on several occasions, and several private medical reports included an impression of rheumatoid arthritis, though none of the reports included any diagnostic testing to confirm the diagnosis.  

The Veteran was seen for recurring left shoulder and left knee pain on several occasions from 2000 to the present.   A private MRI in December 2002 showed degenerative changes in the left knee.  A private x-ray study of the left shoulder was normal in January 2002.  Additional evidence of record shows that the Veteran reported a history of right wrist fracture on a private medical report in October 1999, of broken bones and leg injuries from motor vehicle accidents on a February 2003 report for Social Security disability, and a history of left knee arthroscopy on a private report in May 2006.  

Other than occasional vague complaints of unspecified joint aches and pains, the evidence of record does not show any specific complaints, treatment, abnormalities, or diagnosis for any elbow, wrist, right shoulder or right knee problems (other than by way of history for the wrist) at anytime during the pendency of this appeal.  

Concerning the claims of service connection for a heart disorder, multiple joint osteoarthritis and a cervical spine disability there is no evidence that these disabilities were manifested during any of the Veteran's three periods of active service from 1972 to 1991, or within one year of discharge from active service.  The Veteran's heart disease was first diagnosed in 2003, nearly 11 years after service.  The bulging discs of the cervical spine was first shown in 1997, and osteoarthritis of the left knee in 2002.  Moreover, the Veteran has not submitted any medical evidence even remotely suggesting a relationship between any of the claimed disabilities and service.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran believes that he has a heart disorder, multiple joint osteoarthritis and a cervical spine disability which is related to service, he has not presented any competent medical evidence to support that assertion.  

Concerning the Veteran's reserve service, in order to establish service connection for any claimed disability incurred during a period of INACDUTRA, the evidence must show an injury while on INACDUTRA, and a current disability which is shown to be due to that injury.  Diseases, such as heart disease and generalized osteoarthritis are not disabilities for which service connection may be established for periods of INACDUTRA.  Where the evidence shows an injury or disease while on active service or ACDUTRA, service connection may be established only when there is competent evidence of a current disability which is due to that injury or disease.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131; 38 C.F.R. § 3.6(a), (c), (d), 3.303, 3.307, 3.309.  

Additionally, the presumption of service incurrence for certain diseases, such as CAD and arthritis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service do not extend to claims of service connection based on a period of ACDUTRA or INACDUTRA.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  The Veteran does not claim nor is there any objective or competent evident showing that his current CAD, osteoarthritis and cervical spine disability were due to injury or disease incurred during a period of ACDUTRA or to an injury while on INACDUTRA.  Accordingly, there is no basis for a favorable decision based on any period of the Veteran's ACDUTRA or INACDUTRA service.  

As there is no credible evidence of any signs or symptoms of CAD, osteoarthritis or a cervical spine disability in service or until many years after service, no competent medical evidence of record suggesting a connection between any current CAD, osteoarthritis and cervical spine disability and service, and no evidence of heart disease or arthritis within one year of discharge from service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the claims of service connection for heart disease, osteoarthritis of the shoulders, elbows, knees and wrists and a cervical spine disability are denied.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Under the rating schedule, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Defective Hearing

The Veteran contends that his hearing loss is more severe than is reflected by the 10 percent evaluation currently assigned and believes that a higher evaluation should be assigned.  

On VA audiological examination in April 2003, puretone thresholds, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
35
40
65
85
56
LEFT
70
70
105
105
88

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 82 percent in the left ear.  Immittance findings were consistent with a significant negative middle ear pressure in the right ear combined with normal admittance in that ear.  Tympanogram was flat in the left ear, possibly consistent with eustachian tube malfunction.  The diagnosis was sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  

On VA audiological examination in February 2007, puretone thresholds, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
35
75
80
55
LEFT
45
45
70
90
63

Speech audiometry revealed speech recognition ability of 80 percent in each ear.  Impedance testing indicated normal middle ear function, bilaterally.  

On VA audiological examination in April 2008, puretone thresholds, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
35
75
80
55
LEFT
45
50
70
85
63

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  

On VA audiological examination in November 2010, puretone thresholds, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
35
70
80
54
LEFT
40
50
75
95
65

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  The examiner commented that there were no effects on the Veteran's usual daily activities due to his hearing loss.  

In this case, the audiometric findings from the four VA audiological examinations during the pendency of this appeal were not materially different and, when considered in light of the rating criteria, do not warrant the assignment of an evaluation in excess of 10 percent.    

The VA audiological examination which revealed the most severe hearing loss during the pendency of this appeal, achieved by adding the loss at 1,000, 2,000, 3,000, and 4,000 Hz and dividing by four, was in April 2003, and showed an average puretone decibel loss in the right ear of 56.  The percent of discrimination was 88.  By intersecting the column in Table VI (38 C.F.R. § 4.85) for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 82 to 89, the resulting numeric designation for the right ear is II.  

The average puretone decibel loss for the Veteran's left ear which was achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and dividing by four was 88.  The percent of discrimination was 82.  The resulting numeric designation for the left ear was V.  

Reference is then required to Table VII (38 C.F.R. § 4.85) for assignment of a percentage evaluation and assignment of a diagnostic code.  Based on the numeric designations for each ear, the point of intersection on Table VII requires assignment of a 10 percent evaluation under Diagnostic Code 6100.  

The regulations also include two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86(a), provides that if puretone thresholds at each of the four frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible), the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

In this regard, while the audiometric findings on VA examination in April 2003, satisfied the criteria for application of 38 C.F.R. § 4.86(a) for the left ear, the findings do not warrant the assignment of a rating in excess of 10 percent.  That is, the puretone thresholds were greater than 55 decibels at all four frequencies in the left ear, resulting numeric designation of VIII on Table VIA.  Based on a numeric designation of II for the right ear from Table VI, and a numeric designation of VIII for the left ear from Table VIA, the point of intersection on Table VII requires assignment of a 10 percent evaluation under DC 6100.  Thus, consideration of the Veteran's hearing loss under the provisions of 38 C.F.R. § 4.86(a), would not provide a basis for the assignment of a rating in excess of 10 percent.  

Also, when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise certify that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., nor do the audiological findings from the four VA examinations of record satisfy the provisions of § 4.86(b).  Thus, application of this provision for exceptional patterns of hearing impairment is not warranted.  

The RO has applied the rating schedule accurately, and there is no basis under the applicable criteria for the assignment of an evaluation in excess of 10 percent.  Audiometric testing results are dispositive evidence in a claim for a compensable rating for hearing loss.  

In determining whether a higher rating is warranted for a disease or disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Board sympathizes with the Veteran's difficulties due to his hearing loss, it is constrained to abide by VA regulations.  

Additionally, the Court has acknowledged that the Board cannot assign an extraschedular rating in the first instance, but found that the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Accordingly, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

In this regard, the Veteran does not claim nor does the record show any periods of hospitalization for his service-connected hearing loss, nor is there any objective evidence of marked interference with employment due solely to the service-connected disability.  While the Veteran's attorney asserted, in essence, that he was no longer able to work as a heavy equipment operator because of his hearing impairment, she did not offer any objective evidence to support that assertion.  Moreover, the attorney indicated that he was employed as a carpenter.  Additionally, the Board notes that in his application for Social Security disability, the Veteran reported that he was disabled because of his heart disease, poor circulation in his lower extremities and arthritis.  (See September 2003 Reconsideration Disability Report).  

In this case, the manifestations of the Veteran's hearing loss are consistent with the schedular criteria, and there is no objective evidence that any manifestations of his hearing loss are unusual or exceptional.  In sum, there is no indication that the average industrial impairment from the Veteran's hearing loss would be in excess of that contemplated by the assigned evaluation.  Therefore, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

Service connection for a heart disorder, other than hypertension is denied.  

Service connection for osteoarthritis of the shoulders, elbows, wrists, and knees is denied.  

Service connection for a cervical spine disability is denied.  

An evaluation in excess of 10 percent for bilateral defective hearing is denied.  


REMAND

Concerning the claim of service connection for neuropathy, the Veteran has not identified the specific nature of this disability.  That is, other than a single private treatment note, dated in July 2003, in which the Veteran reported tingling in his lower extremities, the evidentiary record is completely void of any specific findings or assessment as to the extent or nature of his claimed disability.  The Veteran is service-connected for a low back disability and has additional nonservice-connected disabilities, including diabetes mellitus, degenerative disc disease of the cervical spine and claudication of the lower extremities associated with his heart disease.  Given the medical complexity of the Veteran's complaints and the lack of any clear diagnosis as to the nature or etiology of his claimed neuropathy, additional development is necessary.  

Concerning the claim for an increased rating for the low back disability, while the Veteran was evaluated by VA in April 2008, the examination was conducted for purposes of establishing service connection and did not include sufficient findings to fully evaluate the degree of impairment.  Specifically, the examiner did not provide any findings or assessment as to the degree, if any, of functional impairment related to the low back disability.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded VA orthopedic and neurological examinations to determine the nature and etiology of any identified neuropathy, and the current severity of his thoracolumbar spine disability.  The claims folder should be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be undertaken.  The examiners should provide the answers/findings to each question or instruction posed.  

The orthopedic examiner should respond to the following:  

a)  Note any limitation of motion in the thoracolumbar spine.  

b)  Indicate whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  

c)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable, intermediate or unfavorable ankylosis due to pain on use or during flare-ups.  

The neurological examiner should respond to the following:  

a)  Does the Veteran have a neuropathy at present?  If so, identify the extremities involved.  

b)  Is it at least as likely as not that any identified deficit is related to, or otherwise aggravated by the service-connected thoracolumbar spine disability?  

c)  Identify any neurological complaints or findings attributable to the thoracolumbar spine, including whether there is any bowel or bladder impairment related to the low back disability, and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function of the thoracolumbar spine.  

d)  Note whether any associated intervertebral disc syndrome associated with the thoracolumbar spine that may be present results in incapacitating episodes and indicate the total duration of any of these episodes.  

e)  The examiner should also comment on the extent to which the Veteran's thoracolumbar spine disability impacts his employability.  In offering any opinion, the examiner should take into account the full record, to include the Veteran's lay statements regarding the severity of his low back disability.  The rationale for any opinion offered should be provided.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiners are unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiners should identify the evidence required in order to render a non-speculative opinion.  Thereafter, if feasible, the AMC should attempt to obtain any identified evidence and return the claims file to the examiners for completion of the opinion.  

2.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the development requested herein above was conducted and completed in full.  In particular, the RO should determine if all medical findings necessary to rate the Veteran's low back disability have been provided and whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the RO should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


